Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claim(s) 1-6, drawn to a treatment liquid composition for semiconductor production, the composition comprising: a quaternary ammonium hydroxide; and a first organic solvent dissolving the quaternary ammonium hydroxide, the first organic solvent being a water-soluble organic solvent having a plurality of hydroxy groups, wherein a water content in the composition is no more than 1.0 mass% on the basis of the total mass of the composition; contents of Na, Mg, Al, K, Ca, Ti, Cr, Mn, Fe, Ni, Cu, and Zn in the composition are each no more than 100 mass ppb on the basis of the total mass of the composition; and a content of Cl in the composition is no more than 100 mass ppb on the basis of the total mass of the composition.
Claim(s) 7-14, drawn to a method for producing an organic solvent solution of a quaternary ammonium hydroxide, the solution having a water content of no more than 1.0 mass% on the basis of the total mass of the solution, contents of Na, Mg, Al, K, Ca, Ti, Cr, Mn, Fe, Ni, Cu, and Zn in the solution each being no more than 100 mass ppb on the basis of the total mass of the solution, the solution having a Cl content of no more than 100 mass ppb on the basis of the total mass of the solution, the method comprising: (a) subjecting a raw material mixture liquid to a thin film evaporation by means of a thin film evaporation apparatus, to remove water from the raw material mixture liquid, the raw material mixture liquid comprising: a quaternary ammonium hydroxide; water; and a first organic solvent dissolving the quaternary ammonium hydroxide, the first organic solvent being a water-soluble organic solvent having a plurality of hydroxy groups, BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/MSW/tttApplication No.: NEWDocket No.: 4670-0170PUS1 Page 4 of 8 the thin film evaporation apparatus comprising: an evaporation vessel; a raw material reservoir storing the raw material mixture liquid; and a raw material conduit transferring the raw material mixture liquid from the raw material reservoir to the evaporation vessel, wherein liquid-contacting portions of inner surfaces of the raw material reservoir and the raw material conduit are each made of resin.
Claim(s) 1-2 (in part) and 9-11, drawn to a method in which the thin film evaporation apparatus being a flowing-down-type thin film evaporation apparatus, the evaporation vessel comprising an inner wall surface, the thin film evaporation apparatus further comprising: a first flow path introducing the raw material mixture liquid into the evaporation vessel from an upper part of the evaporation vessel, the raw material mixture liquid introduced from the first flow path into the evaporation vessel flowing down as a liquid film along the inner wall surface of the evaporation vessel, the thin film evaporation apparatus further comprising: a heating surface arranged in the inner wall surface, the heating surface heating the liquid film flowing down along the inner wall surface; a condenser arranged inside evaporation vessel, the condenser cooling and liquefying a vapor from the liquid film; a second flow path recovering a distillate liquefied by the condenser from the evaporation vessel; and BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/MSW/tttApplication No.: NEWDocket No.: 4670-0170PUS1 Page 6 of 8 a third flow path recovering a residue from the evaporation vessel, the residue not evaporating but flowing down from the heating surface, wherein the thin film evaporation is carried out under conditions such that: the raw material mixture liquid has a first temperature right before entering into the evaporation vessel, wherein the first temperature is no more than 70°C; the heating surface has a second temperature of 60 to 140°C, wherein the second temperature is higher than the first temperature; and a degree of vacuum in the evaporation vessel is no more than 600 Pa.
Claim(s) 17, drawn to a method for producing a treatment liquid composition for semiconductor production, the composition comprising: a quaternary ammonium hydroxide; and a first organic solvent dissolving the quaternary ammonium hydroxide, the first organic solvent being a water-soluble organic solvent having a plurality of hydroxy groups, wherein a water content in the composition is no more than 1.0 mass% on the basis of the total mass of the composition; contents of Na, Mg, Al, K, Ca, Ti, Cr, Mn, Fe, Ni, Cu, and Zn in the composition are each no more than 100 mass ppb on the basis of the total mass of the composition; and a content of Cl in the composition is no more than 100 mass ppb on the basis of the total mass of the composition, the method comprising: (i) obtaining an organic solvent solution of [[a]] the quaternary ammonium hydroxide by a method (ii) knowing a concentration of the quaternary ammonium hydroxide in the organic solvent solution; and (iii) adding a second organic solvent to the organic solvent solution, to adjust the concentration of the quaternary ammonium hydroxide in the organic solvent solution, wherein the second organic solvent has a water content of no more than 1.0 mass% on the basis of the total mass of the second organic solvent, and wherein contents of Na, Mg, Al, K, Ca, Ti, Cr, Mn, Fe, Ni, Cu, and Zn in the second organic solvent are each no more than 100 mass ppb on the basis of the total mass of the second organic solvent, and wherein the second organic solvent has a Cl content of no more than 100 mass ppb on the basis of the total mass of the second organic solvent. 
37 CFR 1.475(b) states:
            “An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically adapted for the manufacture of the said product; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.”
Furthermore, according to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.”
	The inventions listed in Groups 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The groups clearly lack a special technical feature being obvious over the references of Fujiwara et al. (WO 2015083636), in view of Mouton (US 5868916) (see 103 rejection below).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Marc Weiner on 3/17/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6. Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujiwara et al. (WO 2015083636, pub date 11/6/2015, see English translation), in view of Moulton (US 5868916, pub date Feb. 9, 1999).

Applicant Claims
The instant claims are drawn to a treatment liquid composition for semiconductor production, the composition comprising: a quaternary ammonium hydroxide; and a first organic solvent dissolving the quaternary ammonium hydroxide, the first organic solvent being a water-soluble organic solvent having a plurality of hydroxy groups, wherein a water content in the composition is no more than 1.0 mass% on the basis of the total mass of the composition; contents of Na, Mg, Al, K, Ca, Ti, Cr, Mn, Fe, Ni, Cu, and Zn in the composition are each no more than 100 mass ppb on the basis of the total mass of the composition; and a content of Cl in the composition is no more than 100 mass ppb on the basis of the total mass of the composition.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Fujiwara et al. teaches a cleaning liquid for semiconductor and photoresist production that does not substantially contain water, since water can provide corrosion. The quaternary ammonium hydroxide photoresist remover contains 2-10% mass of the quaternary ammonium hydroxide e.g. tetramethylammonium hydroxide, a glycol, e.g. propylene glycol (b.p. 188 degrees C), containing 10 – 60% mass glycols (paragraphs 2, 6, 18, 32; claims, example)
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Fujiwara et al. is deficient in the sense that it does not teach applicant’s low metal and salt impurity content.
Moulton teaches purification of quaternary ammonium hydroxide solutions, e.g. tetramethylammonium hydroxide, with glycols to give solutions with low ionic and non-ionic impurities. These quaternary ammonium hydroxide solutions are used extensively for photoresists and microelectronic chip fabrication. Moulton teaches these quaternary ammonium hydroxide solutions with low ionic impurities, e.g. halides, and low metal impurities, e.g. zinc, calcium, sodium, potassium, alkali metals, alkaline earth metals, etc. The liquid for purification can either be water or a glycol. The resulting solution is a purified quaternary ammonium hydroxide solution with reduced ionic and metal impurities for photoresists and microelectronic chip fabrication. Moulton exemplifies quaternary ammonium hydroxide solutions that contain less than 0.65 ppm sodium and less than 0.28 ppm potassium (examples 1 and 2) (column 1, line 20-25, 29-40; column 2, lines 8-10, 58-62; column 5, lines 1-15; column 6, lines 40-46; column 7, lines 43-45).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to utilize Moulton’s purification procedure of quaternary ammonium hydroxide solutions to further purify Fujiwara et al.’s quaternary ammonium hydroxide solution, in order to achieve high purity quaternary ammonium hydroxide solutions with low salt and metal impurities.
Additionally, with regard to applicant's limitation regarding the water content and the salt and metal impurity content, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the result desired. Because the Fujiwara et al. teaches substantially no water and Mouton teaches removal of salt and metal impurities, the examiner asserts that the water, salt and metal impurity amounts are art recognized result-effective variables. Thus it would be obvious in the optimization process to optimize the water, salt and metal impurity amounts. Furthermore, since Mouton teaches the desirability to minimize the halide impurities, it would be obvious to optimize the concentration of Cl (chloride) impurity in the quaternary ammonium hydroxide solution. The applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the applicant, the formation of pure quaternary ammonium hydroxide solutions with low salt and metal impurities.
Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658